DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 6/27/22.

Claim status:
❖ Amended claims: 1, 2, 6-8, 10-12, 14, and 24
❖ Canceled claims: 15-21
❖ Added New claims: 26-28
❖ Pending claims: 1-14 and 22-28

Allowable Subject Matter
Claims 1-14 and 22-28 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims integrate the abstract idea into a practical application. The closest prior art of record does not recite, a method comprising: receiving from a plurality of issuers, at a first data processing system, data associated with a first set of individuals, the data including: one or more hashed account identifiers for each individual in the first set of individuals; assigning, by the first data processing system, a unique user identifier (UUID) to each individual in the first set of individuals; storing, by the first data processing system, the data for each individual in the first set of individuals based on the UUID for the respective individual; and transmitting, by the first data processing system to a second data processing system, for each individual in the first set of individuals: the one or more hashed account identifiers for the respective individual; the UUID for the respective individual; and target event data, training, by the second data processing system, a predictive model with a training sample of transaction data including a known default rate for individuals in the training sample of transaction data; testing, by the second data processing system, a testing sample of transaction data including a known default rate for individuals in the testing sample of transaction data; collecting, by the second data processing system, transaction data associated with each individual in the first set of individuals, using at least the hashed account identifiers and the UUID without using personal data associated with the first set of individuals, applying, by the second data processing system, the trained and tested predictive model to the transaction data associated with each individual in the first set of individuals in order to calculate an individual-level score associated with the respective individual, wherein the trained and tested predictive model is configured to determine a predicted default rate for an individual based on a set of transactional attributes in the transaction data associated with the respective individual; and calculating, by the second data processing system, the individual-level score associated with the respective individual.  The Examiner finds persuasive, the Applicants’ arguments set forth in the Applicant remarks filed on 6/27/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694